DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 (and new claims 18-19) in the reply filed on 12/02/2020 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as obvious over Hall (20160093168) in view of Stanford (20160078709).


 	Hall does not teach a touch screen overlaying the monitor.
 	Stanford (Figures 1-8) teaches a touch screen (Fig. 8A, Part No. 812) overlaying the monitor (818) (Para. 0072).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hall with a touch screen overlaying the monitor as taught by Stanford as a means of simple substitution of one known element (a wagering game played on a table having a touchscreen) for another (a wagering game played on a table having a touchscreen, where the touchscreen is mounted over a monitor/display) to obtain predictable results (a table wagering game where touchscreens are used by users to place bets/wagers) (Stanford: Para. 0012, 0072) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

 


Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Hall in view of Stanford, further in view of Dreyer (20090176573).

	Regarding claim 2, Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) mounted on the base, the table top having a frame, a monitor disposed within the frame, and a touch screen (Fig. 6, Part No. 416; Para. 0078) (Fig. 7, Part No. 532) overlaying the monitor, the monitor receiving game content from the computer and the monitor displaying the game content (Para. 0078, 0084-0086).
 	The modified Hall does not teach the monitor and the touch screen are separated by an air gap.  
 	Dreyer (Figures 1-5) teaches the monitor (Fig. 4-5, Part No. 11) and the touch screen (Fig. 4-5, Part No. 12) are separated by an air gap (Fig. 4-5, Part No. 18) (Para. 0048).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with the monitor and the touch screen are separated by an air gap as taught by Dreyer as a means of mounting a 


	Regarding claim 3, the modified Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) mounted on the base, the table top having a frame, a monitor disposed within the frame, and a touch screen (Fig. 6, Part No. 416; Para. 0078) (Fig. 7, Part No. 532) overlaying the monitor, the monitor receiving game content from the computer and the monitor displaying the game content (Para. 0078, 0084-0086).
 	The modified Hall does not teach the air gap is up to 2.5 millimetres.  
	Dreyer (Figures 1-5) teaches the air gap (Fig. 4-5, Part No. 18) is up to 2.5 millimetres (Para. 0048).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with the air gap is up to 2.5 millimetres as taught by Dreyer as a means of mounting a touchscreen a distance from a display/monitor so as to indirectly mount the touchscreen to the display/monitor (Dreyer: Para. 0034, 0048).


Claims 4-7 are rejected under 35 U.S.C. 103 as obvious over Hall in view of Stanford, further in view of Rasmussen (20120270648).


 	The modified Hall does not teach the touch screen includes a first layer of glass, a second layer of glass, and a touch film disposed between the first layer of glass and the second layer of glass.  
 	Rasmussen (Figures 1-7) teaches the touch screen includes a first layer of glass (Fig. 4-5, Part No. 220) (Para. 0046-48), a second layer of glass (Fig. 4-5, Part No. 2240) (Para. 0046-48), and a touch film (232) disposed between the first layer of glass and the second layer of glass.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with the touch screen includes a first layer of glass, a second layer of glass, and a touch film disposed between the first layer of glass and the second layer of glass as taught by Rasmussen as a means of providing a multi-level touch display to a an electronic wagering game (Rasmussen: Para. 0034, 0048).


	Regarding claim 5, the modified Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) 
 	The modified Hall does not teach the first layer of glass has a thickness between 3 millimetres and 6 millimetres.  
	Rasmussen (Figures 1-7) teaches the first layer of glass (Fig. 4-5, Part No. 220) (Para. 0046-48) inherently has a thickness (though specific values are not disclosed).
 	It is noted that the difference between the prior art of Ramussen and the claimed apparatus is the recitation of “a thickness between 3 millimetres and 6 millimetres.” Rasmussen teaches the first layer of glass inherently has a thickness (though specific values are not disclosed). Modifying the thickness of the glass layer of Rasmussen to provide for a thickness between 3 millimetres and 6 millimetres is a matter of finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with the first layer of glass has a thickness between 3 millimetres and 6 millimetres as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 6, the modified Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) mounted on the base, the table top having a frame, a monitor disposed within the frame, and a touch screen (Fig. 6, Part No. 416; Para. 0078) (Fig. 7, Part No. 532) overlaying the monitor, the monitor receiving game content from the computer and the monitor displaying the game content (Para. 0078, 0084-0086).
 	The modified Hall does not teach the second layer of glass has a thickness between 2 millimetres and 4 millimetres.  
	Rasmussen (Figures 1-7) teaches the second layer of glass (Fig. 4-5, Part No. 240) (Para. 0046-48) inherently has a thickness (though specific values are not disclosed).
 	It is noted that the difference between the prior art of Ramussen and the claimed apparatus is the recitation of “a thickness between 2 millimetres and 4 millimetres.” Rasmussen teaches the second layer of glass inherently has a thickness (though specific values are not disclosed). Modifying the thickness of the glass layer of Rasmussen to provide for a thickness between 2 millimetres and 4 millimetres is a matter of finding optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with the second layer of glass In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 7, the modified Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) mounted on the base, the table top having a frame, a monitor disposed within the frame, and a touch screen (Fig. 6, Part No. 416; Para. 0078) (Fig. 7, Part No. 532) overlaying the monitor, the monitor receiving game content from the computer and the monitor displaying the game content (Para. 0078, 0084-0086).
 	The modified Hall does not teach at least one of the first layer of glass and the second layer of glass is made of chemically strengthened glass.  
	Rasmussen (Figures 1-7) teaches at least one of the first layer of glass (Fig. 4-5, Part No. 220) (Para. 0046-48) and the second layer of glass (Fig. 4-5, Part No. 2240) (Para. 0046-48) is made of chemically strengthened glass.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with at least one of the first layer of glass and the second layer of glass is made of chemically strengthened glass as taught by Rasmussen as a means of providing a glass multi-level touch display to a an electronic wagering game (Rasmussen: Para. 0034, 0048).


Claims 8 is rejected under 35 U.S.C. 103 as obvious over Hall in view of Stanford and Rasmussen, further in view of Dwivedi (20170256051).

	Regarding claim 8, the modified Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) mounted on the base, the table top having a frame, a monitor disposed within the frame, and a touch screen (Fig. 6, Part No. 416; Para. 0078) (Fig. 7, Part No. 532) overlaying the monitor, the monitor receiving game content from the computer and the monitor displaying the game content (Para. 0078, 0084-0086).
 	The modified Hall does not teach at least one of the first layer of glass and the second layer of glass is made of tempered glass.  
 	Dwivedi (Figures 1-12) teaches at least one of the first layer of glass and the second layer of glass is made of tempered glass (0045).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with at least one of the first layer of glass and the second layer of glass is made of tempered glass as taught by Dwivedi as a means of simple substitution of one known element (a touchscreen for a game device) for another (a touch screen for a game device comprising strengthened glass) to obtain predictable results (an electronic touch screen for a game device) (Dwivedi: Para.0045, 0120) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 9-10 are rejected under 35 U.S.C. 103 as obvious over Hall in view of Stanford, further in view of Wells (20090143141).

	Regarding claim 9, the modified Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) mounted on the base, the table top having a frame, a monitor disposed within the frame, and a touch screen (Fig. 6, Part No. 416; Para. 0078) (Fig. 7, Part No. 532) overlaying the monitor, the monitor receiving game content from the computer and the monitor displaying the game content (Para. 0078, 0084-0086).
 	The modified Hall does not teach a modular platform which allows two multiplayer games to be simultaneously activated and played on the electronic gaming table.  
 	Wells (Figures 1-42) teaches a modular platform which allows two multiplayer games to be simultaneously activated and played on the electronic gaming table (Para. 0114).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with a modular platform which allows two multiplayer games to be simultaneously activated and played on the electronic gaming table as taught by Wells as a means of keeping the player interested during multiplayer games where the pace of the game is slow and/or where the player has time between primary play decisions to play a secondary game (Wells: Para. 0113-0114).


	Regarding claim 10, the modified Hall (Figures 1-13) teaches an electronic gaming table comprising: a table top (Fig. 6, Part No. 404; Para. 0078) (Fig. 7, Part No. 564) mounted on the base, the table top having a frame, a monitor disposed within the frame, and a touch screen (Fig. 6, Part No. 416; Para. 0078) (Fig. 7, Part No. 532) overlaying the monitor, the monitor receiving game content from the computer and the monitor displaying the game content (Para. 0078, 0084-0086).
 	The modified Hall does not teach embedded single player side games which operate simultaneously and independently of a multiplayer game being played on the electronic gaming table.  
	Wells (Figures 1-42) teaches embedded single player side games which operate simultaneously and independently of a multiplayer game being played on the electronic gaming table (Para. 0114).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with embedded single player side games which operate simultaneously and independently of a multiplayer game being played on the electronic gaming table as taught by Wells as a means of keeping the player interested during multiplayer games where the pace of the game is slow and/or where the player has time between primary play decisions to play a secondary game (Wells: Para. 0113-0114).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as obvious over Hall in view of Stanford, further in view of White (20060068869).

	Regarding claim 11, the modified Hall (Figures 1-13) teaches an edge rail (See figure 4).  
 	The modified Hall does not teach an edge rail having a rounded rectangular shape, the edge rail covering sharp corners of the monitor so as to create the appearance of a playing surface with rounded corners
 	White (Figures 1-15) teaches an edge rail (Fig. 6, Part No. 46) having a rounded rectangular shape, the edge rail covering sharp corners of the monitor so as to create the appearance of a playing surface with rounded corners (Para. 0050).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with an edge rail having a rounded rectangular shape as taught by White as a means of encircling an electronic table game surface with a rail/bumper to absorb shock or prevent damage (White: Para. 0050).

  
	Regarding claim 18, the modified Hall (Figures 1-13) teaches an edge rail (See figure 4).  
 	The modified Hall does not teach the rounded rectangular shape of the edge rail has a radius large enough to permit players to be comfortably located at corners of the playing surface. 

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hall with the rounded rectangular shape of the edge rail has a radius large enough to permit players to be comfortably located at corners of the playing surface as taught by White as a means of encircling an electronic table game surface with a rail/bumper to absorb shock or prevent damage (White: Para. 0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711